In 1929 plaintiff had decree of divorce from defendant, with custody of their eight-months old daughter, and lump sum settlement in lieu of dower, alimony, and support of the child. On petition for support money, the court awarded $2 per week and attorney fee, and plaintiff appeals.
Plaintiff works, earns wages, pays board to and lives with her mother, who takes care of the child. She has supported the child without help from defendant, and her attitude toward defendant's right to see his daughter or give her presents has been so determined and adverse that it brought rebuke from the court. Defendant owns a house, a lot, and in 1931 purchased a small jewelry business. The business has not been profitable of late. The present value of his property is problematical. He is heavily in debt, lives frugally, and is struggling vigorously to pay his obligations. At present any added load would be serious.
Defendant ought to pay more than $2 per week for support of the child as soon as he reasonably can do so. We think, however, that the situation is one *Page 583 
which can be best handled by the circuit court, with the object of according defendant an opportunity to get his financial affairs in condition to enable him to provide proper support. We do not feel justified in interfering with the decree of the court, which is based on present conditions and, undoubtedly, will be modified as circumstances permit.
Affirmed, without costs.
POTTER, C.J., and NELSON SHARPE, NORTH, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred.